Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 1 of 10 PageID #: 312



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                         v.                               MEMORANDUM AND ORDER
RENERE HIGHTOWER,                                                 19-CR-459 (LDH)
                                      Defendant.


LASHANN DEARCY HALL, United States District Judge:

       Defendant Renere Hightower was arrested on September 11, 2019, and charged with one

count of being a felon in possession of a firearm and ammunition. (ECF Nos. 1, 4–5.)

Defendant moves to suppress both the firearm and ammunition that were recovered from his

person. (ECF. Nos. 13, 15.)

                                       BACKGROUND

       On September 11, 2019, at approximately 11:05 p.m., an individual (the “Caller”) called

911 (the “Initial Call”) and reported that a man, had physically assaulted a woman and pulled out

a weapon in the vicinity of the intersection of Malcolm X Boulevard and Dekalb Avenue in

Brooklyn, N.Y. The Caller described the man as a black male wearing a white t-shirt, a hat, and

blue jeans. The 911 operator requested the Caller’s name, to which the Caller replied “Gordon.”

The operator read back the phone number that appeared on her screen, which the Caller

confirmed as his. At approximately 11:08 p.m., the operator dispatched a request for two units to

respond to a “family assault in progress” with a “possible weapon involved.” The operator

described the male, now known to be Defendant, as a black male wearing a blue hat and a white

T-shirt. The operator also indicated that Defendant was walking with a black female. Four

officers responded to the dispatch: Lt. Kountouris and Officer Flanagan in one car; and Officers

                                                1
    Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 2 of 10 PageID #: 313



Husband and Parish in another. Lt. Kountouris and Officer Flanagan arrived at the original

location approximately 11:13 p.m. The officers, however, did not see any individual who

matched the description provided by the operator. As a result, Lt. Kountouris requested that the

operator contact the Caller. The operator complied and contacted the Caller (the “Second Call”)

at the phone number confirmed during the Initial Call. During the Second Call, the Caller

indicated that he was following Defendant and provided the operator with Defendant’s updated

location. The operator informed the Caller that the officers were coming to interview him,

advised him not to follow Defendant, and dispatched the officers to the updated location. Lt.

Kountouris and Officer Flanagan then proceeded to the updated location. As the officers were

attempting to locate Defendant, the Caller, who was on the phone with the operator and watching

nearby, informed the operator that the officers had just passed Defendant in their cars.

           In addition to the calls between the Caller and the operator, there were several calls

between the Caller and the responding officers. Between 11:15 p.m. and 11:29 p.m., the time of

Defendant’s arrest, Lt. Kountouris and Officer Flanagan called and spoke to the Caller three

times. 1

           At approximately 11:24 p.m., the officers observed Defendant at the intersection of

Malcolm X Boulevard and Halsey Street. The officers exited their vehicles, and Lt. Kountouris

and Officer Flanagan approached Defendant. Lt. Kountouris grabbed Defendant by the arm and

escorted him to the front of the police car. He then asked Defendant if he had anything on him.



1
 According to the Government, during one call, the Caller provided updated location information to the officers,
and clarified that the individual who had brandished the weapon was wearing a white T-shirt, blue jeans, and a hat.
The Government also maintains that, during the final call, the Caller confirmed that the assailant had a gun, which
he described as a “little thing,” and that the individual that the responding policemen were watching at that moment
was the assailant. Defendant maintains that none of the calls between the officers and the Caller produced any
additional information, particularly concerning the alleged weapon. The Court need not resolve this factual dispute
as a resolution is not necessary to the Court’s findings.
                                                         2
Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 3 of 10 PageID #: 314



Defendant did not respond. The officers then proceeded to search Defendant. At some point

during the search, Lt. Kountouris felt a metal object in Defendant’s front, right pocket. Lt.

Kountouris placed his hand in Defendant’s pocket and removed a knife. He then resumed the

pat-down search. At some point after resuming the search, Lt. Kountouris felt a metal object

near Defendant’s crotch area, which prompted him to instruct the officers to handcuff Defendant

and conduct a more thorough search of Defendant’s person.

       During this search, the officers opened Defendant’s pants, and retrieved a firearm from

Defendant’s underwear. The officers then placed Defendant under arrest. During a subsequent

search of Defendant at the precinct, the officers recovered a loaded magazine from Defendant’s

left shoe. The magazine fit the previously recovered firearm.

                                          DISCUSSION

       “Under Terry v. Ohio, 392 U.S. 1 (1968), police may briefly detain an individual for

questioning if they have a reasonable suspicion that criminal activity is afoot, and may frisk him

if they reasonably believe he is armed and dangerous.” United States v. Elmore, 482 F.3d 172,

178 (2d Cir. 2007) (internal citation omitted). “Police must be able to point to specific and

articulable facts which taken together with rational inferences from those facts warrant [the]

intrusion [on a citizen’s liberty interest.]” Id. at 178–79 (quoting Terry v. Ohio, 392 U.S. at 21).

Notably, “reasonable suspicion must arise before a search or seizure is actually effected.” United

States v. Simmons, 560 F.3d. 98, 107 (2009). To determine whether reasonable suspicion is

present, courts in the Second Circuit “look at the totality of the circumstances of each case to see

whether the detaining officer has a particularized and objective basis for suspecting legal

wrongdoing.” United States v. Freeman, 735 F.3d 92, 96 (2d. Cir. 2013); see also United States

v. Roberts, No. 18-CR-96, 2018 WL 4521206 at * 1 (E.D.N.Y. Sept. 21, 2018) (“The standard

                                                 3
 Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 4 of 10 PageID #: 315



for reasonable suspicion is “a reasonable belief based on specific and articulable facts which,

taken together with the rational inferences from those facts, reasonably warrant the officers in

their belief.”). Where reasonable suspicion is based on information received from an informant,

the tip must bear sufficient indicia of reliability to provide reasonable suspicion for the search.

Florida v. J.L., 529 U.S. 266, 270 (2000) (“[A]n anonymous tip alone seldom demonstrates the

informant's basis of knowledge or veracity . . . , however, there are situations in which an

anonymous tip, suitably corroborated, exhibits ‘sufficient indicia of reliability to provide

reasonable suspicion to make the investigatory stop.’”); Elmore, 482 F.3d at 179 (“Reasonable

suspicion may be based upon [a tip] . . . so long as the tip bears sufficient ‘indicia of

reliability.’”)

I.      The Initial Stop Was Supported by Articulable Suspicion

        Defendant argues that the officers did not have the requisite reasonable suspicion to stop

him because their knowledge was based on an anonymous tip. Under law, where an officer’s

suspicion is predicated upon an informant’s tip, “courts must assess whether [the] informant's tip

establishes reasonable suspicion under the totality of the circumstances approach.” See Elmore,

482 F.3d at 179.

        Where the informant is known from [the past] to be reliable . . . no corroboration
        will be required to support reasonable suspicion. Where the informant is
        completely anonymous . . . a significant amount of corroboration will be required.
        However, when the informant is partially known, a lesser degree of corroboration
        may be sufficient.

Id. at 181. Thus, whether a tipster is anonymous is not, in and of itself, dispositive of whether

reasonable suspicion exists. The inquiry must rightfully focus on corroboration.

        Defendant maintains, on the facts of this case, that the Court can conclude that reasonable

suspicion did not exist. To this point, Defendant highlights that the Caller did not provide his

                                                  4
Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 5 of 10 PageID #: 316



full name to the operator, the operator had no reason to believe that the Caller’s pre-paid phone

was traceable to him, the Caller’s telephone number was not transmitted over NYPD radio, and

the officers failed to corroborate the information provided by the Caller because they did not

obtain any additional information during their communications with the Caller.

       In making his argument, Defendant relies principally on the Supreme Court’s decision in

Florida v. J.L. J.L. is distinguishable. In J.L., the officers received an anonymous tip that an

individual wearing a plaid shirt was armed and currently located at a bus stop. J.L., 529 U.S. at

268. Based on this tip, the officers traveled to the identified location and stopped the defendant.

Id. In addressing a challenge to the legality of the stop, the Court found that the tip was

unreliable because it had come from an unknown, unaccountable source who failed to indicate

any basis for his or her knowledge of concealed criminal activity, and thus the officers lacked

reasonable suspicion to stop the defendant. Id. In other words, the Court held that, an

anonymous tip, without more, is insufficient to establish reasonable suspicion for an

investigatory stop. Id.

       In contrast to J.L., the Caller in this case provided the operator with his name, confirmed

his contact information, and was able to be contacted at the provided phone number by both the

operator and the officers. Also, unlike the caller in J.L., here the Caller indicated the basis of his

knowledge of Defendant’s alleged criminal activity. Specifically, during the Initial Call, the

Caller indicated that he personally observed Defendant beat a woman and brandish a weapon.

Moreover, upon arrival at the scene, the officers, with the Caller looking on, confirmed that the




                                                  5
    Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 6 of 10 PageID #: 317



person who the officers were watching was the individual who the Caller had observed brandish

a weapon. For these reasons, the tip was sufficiently reliable to provide a basis for the stop.2

         The Government also rightly directs the Court to the Supreme Court’s decision in

Navarette v. California. In Navarette, the Supreme Court held that information provided by an

anonymous 911 caller who identified a truck that had allegedly run her car off the road was

sufficiently reliable to provide reasonable suspicion for officers to stop a truck matching the

description the caller had provided. Navarette v. California, 572 U.S. 393, 395 (2014). The

Supreme Court found that although the call was anonymous, it bore adequate indicia of

reliability because the caller claimed eyewitness knowledge of the truck’s alleged dangerous

driving, and, the timeline of events from the call up until the stop suggested that the caller

reported the incident soon after it had occurred. Id. at 399. The facts here are similar to those

present in Navarette.

         Like the caller in Navarette, the Caller here indicated that he had eyewitness knowledge

of Defendant’s criminal activity because he observed Defendant beat a woman and brandish a

weapon. Additionally, the timeline of events here too suggests that the Caller made a

contemporaneous report of the incident as Defendant was apprehended less than 20 minutes after

the Initial Call, not far from the first location that the Caller provided to the operator. Moreover,

the Caller followed Defendant and provided updated locations to the operator and the responding


2
  Defendant’s arguments under Freeman are equally unavailing. In Freeman, the Second Circuit, applying J.L.,
vacated the district court’s denial of the defendant’s motion to suppress on the grounds that the two anonymous tips
in that case lacked sufficient indicia of reliability. Freeman, 735 F.3d at 98. There, the court reasoned that although
the caller’s number was known and the call was recorded, there was no indication that the number was retraceable,
and thus no way for the police, or the court itself to determine the caller’s credibility or honesty. Id. The court was
particularly concerned with the fact that the caller was never tracked down, even up until the time of the suppression
hearing. Id. Such concerns are not present in this case. Indeed, unlike in Freeman, in this case, both the operator
and the officers contacted and spoke to the Caller several times at the number he confirmed during the Initial Call.
What is more, unlike the caller in Freeman, the Caller here was contacted after Defendant’s arrest and provided a
formal, in-person statement at the precinct.
                                                          6
    Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 7 of 10 PageID #: 318



officers up until moments before Defendant’s arrest. Thus, the tip in the present case “bore

adequate indicia of reliability for the officer[s] to credit the [C]aller’s account” and rely on the

information provided to establish reasonable suspicion. 3 Id. at 399.

II.      The Immediate Search Was Supported by Reasonable Suspicion

         Defendant contends that even if the officers had reasonable suspicion to make the initial

stop, they lacked reasonable suspicion to support the subsequent search. In opposition, the

Government argues that the officers were justified in conducting the pat-down search of

Defendant to neutralize any potential threat based on their reasonable belief that Defendant was

armed. The Court agrees.

         Under Terry, an officer may conduct a pat-down search of a suspect during a valid stop

where the officer maintains a reasonable belief that his safety or that of others is in danger. See

United States v. Newton, 369 F.3d 659, 674 (2d Cir. 2004) (“[W]here an officer has a reasonable

basis to think that the person stopped poses a present physical threat to the officer or others, the

Fourth Amendment permits the officer to take ‘necessary measures . . . to neutralize the threat’

without converting a reasonable stop into a de facto arrest.”). “The officer need not be



3
  The officers’ reliance on the tip here was also proper under the Second Circuit’s “current-emergency rule,” which
provides that a lesser standard of reasonable suspicion is warranted where an anonymous tipster alleges a current
emergency. Simmons, 560 F.3d at 108. In Simmons, officers stopped and frisked the defendant based on a dispatch
from an anonymous-911 call during which the caller described an individual engaged in an on-going assault
possibly involving a gun. Id. at 101. At some point prior to the officers’ arrival at the scene, the assault concluded.
Id. Notwithstanding this fact, the court held that the officers’ reliance on the tip was reasonable because the officers
confirmed that the defendant met the description of the suspect and was present at the location the caller had
provided. Id. at 108. The court concluded that “[t]he officers’ corroboration of information identifying the suspect .
. . is entitled to more weighty consideration in the context of an emergency 911 call.” Id. This is not unlike the case
here. Defendant contends that this case is distinguishable from Simmons because all of the facts present in Simmons
are not present here. Even if true, the presence of all of the specific facts in that case is not necessary for a finding
of reliability. Indeed, the Simmons court specifically stated that other facts could provide the indicia of reliability
necessary to establish reasonable suspicion. Id. (“It is a relevant consideration, though by no means dispositive, that
the officers, upon arrival, encountered Simmons along with a gathering of people at the apartment building, late at
night, and in a high-crime area.”); see also Navarette, 572 U.S. at 404 (stating that “there is more than one way to
demonstrate a particularized and objective basis for suspecting the particular person stopped of criminal activity.”)
                                                           7
    Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 8 of 10 PageID #: 319



absolutely certain that the individual is armed; the issue is whether a reasonably prudent man in

the circumstances would be warranted in the belief that his safety or that of others was in

danger.” Terry, 392 U.S. at 27. Because this Court has found that the officers’ reliance on the

Caller’s statements established reasonable suspicion for the stop, and those statements indicated

that Defendant was armed, it follows under the facts of this case that the subsequent pat-down

search was legally permissible.

III.     The Officers Did Not Exceed the Bounds of Terry When They Searched Beyond
         Defendant’s Outer Clothing.

         Defendant maintains that even if the search was supported by reasonable suspicion, the

search was nonetheless unlawful because the officers exceeded the limitations of an investigatory

search as contemplated by Terry.

         First, Defendant makes the curious argument that the officers made no attempt to follow

the Terry protocol, and, instead, “went directly to the frisk stage” without making an inquiry to

confirm or dispel any possibility that Defendant was engaged in criminal activity, and armed and

dangerous. Nonsense. As previously discussed, the officers involved in this case followed the

Terry protocol. The Court directs Defendant to page 16 of his brief where he rightly asserts that

“the ‘two conditions’ for a constitutional Terry ‘stop and frisk’ [include]: (1) [that] the officer

has reasonable suspicion ‘that the person apprehended is committing or has committed a criminal

offense’; and (2) [that] ‘to proceed from a stop to a frisk, the police officer must reasonably

suspect that the person stopped is armed and dangerous.’” Again, this was done here and

nothing more was required. 4



4
 Moreover, Defendant’s contention that the officers failed to conduct an initial inquiry, assuming a verbal inquiry
was required, is belied by the record. Indeed, prior to commencing the search, Lt. Kountouris asked Defendant if
Defendant had anything on him, to which Defendant did not respond.
                                                          8
Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 9 of 10 PageID #: 320



       Second, Defendant contends that Terry only permits officers to “conduct a carefully

limited search of [a suspect’s] outer clothing,” and thus the search of Defendant’s underwear was

impermissible. Defendant reads Terry too narrowly.

       Under Terry, officers are permitted to conduct a more extensive search beyond a

suspect’s clothing where, during a pat-down search, the officer feels what he reasonably believes

is a weapon on the suspect’s person. See id. at 29–30 (finding that the scope of the search

conducted was proper where the officer patted down the outer clothing of petitioner and his two

companions, and searched inside of the defendants’ pockets and under the outer surface of their

garments once he had felt weapons); c.f. United States v. Casado, 303 F.3d 440, 447 (2d Cir.

2002) (finding that the officer’s act of placing his hand into the defendant’s pocket prior to

determining that the defendant had a weapon was unreasonable and exceeded the bounds of

Terry). In other words, a search must only be “reasonably related in scope to the circumstances

which justified the interference in the first place.” Casado, 303 F.3d at 447 (quoting Terry, 392

U.S. at 20).

       Here, the officers initially conducted a routine pat-down search of Defendant. Only after

feeling what they believed to be weapons did the officers conduct more thorough searches which

resulted in the recovery of a knife from Defendant’s pocket, and a gun from Defendant’s crotch

area. The officers’ search beyond Defendant’s outer clothing therefore did not exceed the scope

permitted under Terry.




                                                 9
Case 1:19-cr-00459-LDH Document 52 Filed 06/26/20 Page 10 of 10 PageID #: 321



                                     CONCLUSION

      For the foregoing reasons, Defendant’s motion to suppress the firearm and ammunition

obtained from his person on September 11, 2019, is DENIED.

                                                 SO ORDERED.

Dated: Brooklyn, New York                        /s/ LDH
       June 26, 2020                             LASHANN DEARCY HALL
                                                 United States District Judge




                                            10
